Citation Nr: 0821537	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-15 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the appellant's income is excessive for purposes of 
entitlement to payment of Department of Veterans Affairs (VA) 
death pension benefits.

(The issues concerning entitlement to service connection for 
the cause of the veteran's death and to special monthly 
pension for accrued purposes, and eligibility for Dependents' 
Educational Assistance (DEA) benefits under 38 U.S.C. 
Chapter 35 are the subject of a separate decision of the 
Board.)  


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney at 
Law




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from March 1944 to February 1946.  
He died in February 2002.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In the notice regarding an April 2003 
rating decision, the RO notified the appellant that, although 
she was eligible for death pension benefits, her countable 
income exceeded the maximum allowable income and so those 
benefits could no be paid.  

In March 2005, the Board remanded the case for the RO to 
schedule a hearing before the Board, as she had requested on 
a VA Form 9 received in August 2004.  A letter was received 
from the appellant's attorney in May 2006 stating that she 
did not want a Board hearing.  Accordingly, the hearing 
request was considered withdrawn.  38 C.F.R. § 20.702(e) 
(2007).  


FINDINGS OF FACT

1.  For the calendar year 2002, the appellant's countable 
income was $11,112.  For the calendar year 2003, her income 
was $11,256.  

2.  For the year beginning December 1, 2001, the maximum 
annual pension rate for a surviving spouse with no dependents 
was $6,407.  For the year beginning December 1, 2002, the 
rate was $6,497.  


CONCLUSION OF LAW

The criteria are not met for payment of death pension 
benefits for the calendar years 2002 or 2003 because of the 
appellant's excessive income.  38 U.S.C.A. §§ 1503, 1541 
(West 2002); 38 C.F.R. §§ 3.23, 3.261, 3.271, 3.272 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant filed a claim for death pension death pension 
benefits in September 2002.  Although the RO found that she 
was otherwise qualified, it denied payment of that claim on 
the basis of excessive income.  Neither the appellant nor her 
attorney has advanced specific contentions as to how the RO 
erred in computing her income, but they appear to contend 
that consideration of her daughter as a "helpless child" 
would alter the result.  After reviewing the record, the 
Board finds that the RO did not err in determining that the 
appellant's income exceeded that allowable for payment of 
death pension benefits.  

In order to receive death pension benefits as a surviving 
spouse, the appellant must, in fact, be the surviving spouse 
of a veteran who had the requisite wartime service, and her 
income must be less than the statutory maximum rate for death 
pension.  38 U.S.C.A. § 1541.  A surviving spouse who meets 
these requirements will be paid the maximum rate of death 
pension, reduced by the amount of her countable income.  38 
U.S.C.A. § 1541; 38 C.F.R. § 3.23.  

In determining income for this purpose, payments of any kind 
from any source are counted as income during the 12-month 
annualization period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  Such 
exclusions include unreimbursed medical expenses.  38 C.F.R. 
§ 3.272(g).  In her application for VA death benefits, the 
appellant reported that her income during the previous 12 
months consisted of Social Security benefits of $7,800 in 
2002.  She also reported that her daughter also received 
$6,000 in Social Security benefits in 2002.  In addition, the 
appellant listed $3,950 in burial benefits which were paid in 
September and October 2000.  

Subsequently, the RO verified the monthly benefits for the 
appellant and her daughter with the Social Security 
Administration (SSA), which indicated that the appellant's 
monthly benefit was $600 and her daughter's monthly benefit 
was $326 beginning December 1, 2001.  Beginning December 1, 
2002, the appellant's benefit was $608 per month and her 
daughter's benefit was $330 per month.  

The record shows that the appellant's daughter was born in 
August 1968.  Thus, on the date of the veteran's death, she 
was 34 years old.  A rating decision in October 2007 held 
that permanent incapacity was not established for the 
appellant's daughter.  The appellant was notified of that 
decision and has not filed a notice of disagreement.  
Therefore, the appellant's daughter is not a child.  
38 C.F.R. § 3.57(a) (2007).  Further, because she is not a 
child and because the evidence does not establish that she is 
a dependent (her income exceeds $185 per month), the 
daughter's SSA benefits are countable in full as income for 
purposes of determining the appellant's eligibility for 
payment of improved death pension benefits; there is no basis 
for excluding the daughter's income from the appellant's 
countable income.  38 C.F.R. §§ 3.250, 3.261, 3.262, 3.272 
(2007).  

Accordingly, for the calendar year 2002, the appellant's 
countable income was $11,112 ($7,200 for the appellant plus 
$3,912 for her daughter).  For the calendar year 2003, her 
income was $11,256 ($7,296 for the appellant plus $3,960 for 
her daughter).  

Although requested to do so, the appellant has not submitted 
any expenses for the veteran's last illness that were paid 
and remained unreimbursed, nor has she submitted evidence of 
her own unreimbursed medical expenses.  Such expenses could 
be used to reduce her countable income for each year, to the 
extent they exceed 5 percent of the maximum allowable pension 
rate (MAPR).  38 C.F.R. § 3.262(l).  She did, however, list 
$3,950 in burial expenses.  The regulations provide that 
burial expenses may be deducted from annual income for the 
12-month annualization period in which they were paid or from 
annual income for any 12-month annualization period which 
begins during the calendar year of death, whichever is to the 
claimant's advantage, but only for expenses paid during the 
calendar year following that in which death occurred.  
Otherwise, such expenses are deductible only for the 12-month 
annualization period in which they were paid.  In this case, 
because the appellant indicated that the burial expenses were 
paid in the year 2000 - more than a year prior to the 
veteran's death - those expenses are not deductible from the 
appellant's income during any 12-month annualization period.  

The regulations provide that improved death pension benefits 
may be paid, to the extent that the appellant's annual income 
does not exceed the MAPR.  Because the appellant's daughter 
does not meet the criteria as a "child," and because the 
record does not establish her status as a dependent, the MAPR 
is determined on the basis of a surviving spouse with no 
dependents.  For the year beginning December 1, 2001, the 
MAPR for a surviving spouse with no dependents was $6,407.  
For the year beginning December 1, 2002, the MAPR was $6,497.  

Therefore, because the appellant's income in 2002 and in 2003 
exceeded the MAPR for each year by several thousand dollars, 
no improved death pension benefits are payable.  Thus, there 
is no legal basis for her claim.  

VA's General Counsel has held that, under 38 U.S.C.A. 
§ 5103(a), VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  Similarly, 
VA is not required, under 38 U.S.C.A. § 5103A, to assist a 
claimant in developing evidence to substantiate a claim where 
there is no reasonable possibility that such aid could 
substantiate the claim because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-2004.  


ORDER

The appeal is denied because the appellant's income is 
excessive for purposes of entitlement to payment of VA death 
pension benefits.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


